OFFICE   OF THi   AITORNEY    GENERAL   OF TEXAS
                             AUSTIN




EloxlorableJohn s. Bahr
county Auditor



Dear Sir:

                                                              tar

                                                              , ox by ordex
                                                           QnOX6' aQuxt




                                             at that tinm
                                           by Statute at




           Yehe pBpulation of l;arnarcounty, at the last
     Pedexal Cenouo, rolq&md &mu-y      Xl, lQ4l. 3.0
     60,4B6 MllQh roduaad tbe-Auditex'a mlary in thla
     cmmty fa that ao provided J;nA&, 3.646, R. C. 8.
     OS? Toxaa, aa asid Ax-Male existed January 1st. 1940.
Honorable John S. Baker, Page 2



         "The tax rendition in Lamar County for
    the year 1940 was $21,067,040 which, together
    with the Federal Census,.reduced the salary of
    Auditor in this County from $3000.00 to $2625.00.

         "Senate Bill as passed by the 47th. Legia-
    lature, provides for an increase of salary of
    County Auditors, as 1 oonstrue it, to an amount
    not exceeding that received ~by the Asaessor-
    Collector of Taxes in this county, or in any
    county affected.

         "Query: Should any increase of salary of
    County Auditor be made by order of the District
    Judge or District Judges, or by order of the Com-
    missioners Court alone?

         “QW3rg:  Upon re-appointment of Auditor at
    expiration of present term, should the salsry
    be fixed by the District Judge or District Judges
    at the time of such appointment without any aotlon
    of the Commissioners/Court, e.xoeDt as provided in     .E
    said Act of 47th. Legislature smendlngArticle
    l5461".

          Senate Bill l&Q, Acts of the,47th Legislature,. 1941,
reada in part as follows:

         "Artiolr 1643. In any countyhaving a              .~
    population of thirty five thousand (35~~000)
    inhabitants, or over, aooordingto   the last
    precedingFederal  Census, or having a tax
    valuation of Fifteen Milllon~ ($15,000,000.00)
    Dollars or over, aocording to the last approved
    tsx roll, there shall be bienaially appointed
    an auditor of accounts and finances,, the title
    of said officer to be County Jmditor, who shall
    hold his office for two (2) years and who shall
    receive as compensation for hIa services to the
    county as stih County Auditor, an annual salary
    of not more than the annual salary allowed or
    paid the Assessor end Collector of Taxes In his
    county, and not less than theannual'salary   allowe&
    such County Auditor under the/general law prb-
    vided in Artiole 1643, Revised Civil Statutes,
Honorable John S. Baker, Pai;e 3



     as said Artiole    existed on January 1, 1940,
    such salary of the County Auditor to be fixed
    and determined by the District Judge or Die-
    trlot Judges m&Lug such appointment and hm-
    Lug jurisdiction in the county, a majority
    ruling, said annual sa1a.q to be paid monthly
    out of the general fund of the county. The
    action of said District Judge or District
    Judges in determining and fixing the sa&ary
    of such County Auditor shall be made by order
    and recorded in the minutes of the Dlstriot
    Court of the county, and the,Clerk thereof
    ahall certify thesame for observance to the
    ‘Commissioners1    Court, which,shall aause the
    mm    to be reoordtid In ,its~mlqutes~ after the
    salary of the County Auditor has been fixed by
    the District Judge or District Judges, no ~.,
    awe~5.n      such sal.a~?yshall thereafter become
    effeotive until the beginning of th4 next ?g~u-.
    iag fisaal ye+r of the county.       Provided~how-
    ever, any inorease in the salary of my such
    County Auditor, over and above the annual ssJ.sry
    allowed such County Auditor under the generti
    law provided ln Artiale 1643, as arid Artia3.e
    existed on January 1. 1940, shall. only be al-
    lowed ore pemltted with the axpress aoqsent and
    approval of the 'Coxmlseione~s~ Court of the
     county uhosq County Auditor is a$$oated or lsay
    Abe affeoted by th.eprovisions of this Actj suah
     aonsent and appr0ve.l of suoh Cammies~oners~
    Court  shall    be made by order of su@hCourt    and
    maorded    In the minutes of the Conaulssloners*
     court 'of suah county.
          ”                    1
              .*   .   .   .

          Artiole 1645, Vernoncs Annotated Civil St+tutes,
as it existed January 1, 1940, reads in part as follows:

          "In any County hfivLng a population of
     thirty-five thousand (35,000) inhabitants, or
     over, according to ti4 preoedlng Federal Census,
     or having a tax valuation of Fifteen Million
     Dollars ($lS,OOO,COO), or over, aooordiug to the
 Honorable John S. Baker, Page 4



         Last approved tax rolls, there shall be bi-
         ennlally appointed an Auditor of Aaaomts and
         Finanaes, the title of said officer to be County
         Auditor, ah& &all hold his office for two(2)
         years, ar&who shall receive as compensation for
         his servla6ti On4 Hundred end !Cwenty-five Dolliam
         ($126) for each mllll.on dol$ars, or major portion
         thereor on the assessed valqatlon, th4 annual
         salary to be ,computed from the Last approved
         tax rolls3 raid annual salary from county fUnds
         shill not exoeed Three Thousand, 83.x Hundred
         D01lpr~ ($Ss,6000).~. . . "'

               Senate Bill llQ),i~upra, ‘8Wong other Chlxgs,,providss
in   effeat    that     the   County    AWtor       hall  moebe    a salary    as
aomp4n4ation          for   his   ssz+vicea  to   the oolmty 0    stib  County
Auditor an annual salary of.not more thpn the annual salary
allowed or paid to the Assessor and Colleotor of Taxes in
the County; and not 144s than th4 anmaX rrlr;laryallowed such
County Auditor under the general law provided In Articrlo,l&%5,'
Revised Civil Stat&tea, as said article exiabed on January 1,
1940. Thu aa.laryofths    County Audito~ls $a be ilxadand
determined by the District Judgi4 or DI.+rlat Judges having
jur3.sdiation In the county, and where there 1s more than one
Dir&riot J'udge, a PrjOrity ruling must bo had la determining
and rixiBg the aabry bf the county Auditor.    However, ir
there ia any %naruse in the salary of th6 County Auditor,
over and above the annual mlary flowed the County Auditor
under the general law provided In krtlele U4S, as said
artiale existed on January 1, lQ40, the asme shall otiy br,
allowed or permitted with the exgreas oonsent and approval
 of'the Canuaiesioners~Court of the aounty rhrse Oounty Auditor
 is affebted by the provisions of the aot and aueh aonment
 and approval of fnaoh Commis6ion6rs~ Court &mll be made by
 order of suah aounty and reoorded In the minutes of the
Ccumaiasionera~ Court of suah county. In other words, the
 salary of the .County Auditor Is to be determined and fixed'
 by the District Judge or Distriot Judges having jurirdlotion
 inth4 county, snd l.f th4reie (u? iacrrease inthe salary of
 the County Auditor over and above the anq&. salsry allowed
 such County Aud$.tor under the gamral law provided in Artlale
 1645, as said art&ale existed on January 1, lQ40r the inereaae
 in salary shall not be allowed or permitted without the ex-
 press aonsent and approval of the Commissioners~ Court of
 the county   whose Auditor~la affected. With a referenae to any
 increase of the annual salary of the County Auditor as au-
 thorlsed   by the above meritloned aat (Senate Bill 119). to be
Honorable John S. Baker, Page 5


effectivefor the balanae of the aurrent year, it will be
neaessaz-ythat m     are available in keeping with the county
btidgetEUIset up under Article 689~11, Vernon*s Annotated
civil statutes.
          With reference to yaur aeuond question, you are
advised that it IS our opinion that the salary of the
County Auditor is to be determined and fixed by the District
Judge or District Judges having jurisdiction in the county
at the tims of the appointment of the County Auditor, with-
out any action of the Commlsslonera~Court except aa dls-
ausaea above. In ehort, if there is any inarease In the
salary of thisCounty Auditor OVBT and above the amount allowed
by the general lnw, Article 1646, aa it existed on January 1,
1940, before suah increase 18~allowed the aonsent and per-
mission of the Comnlselonera~ Court must first be bad as
provided in SW&e Bill ll9, supra.
          Trusting that the foregoing   fhlly answers your
-@J-Y,   we aPe
                                          very tPuly yours




Approved: OplsiOn GonnnitteO
By Bm; cha-

#WrGO